Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on October 13, 2020 for patent application 17/069676.
Status of Claims
2.	 Claims 1-30 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3, 5-14, 26-28, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Armes et al. (U.S. Publication Number: 2019/0339754).
As to independent claim 1, Armes discloses a datacenter cooling system, comprising: 
an integrated power and coolant distribution unit (PCDU) comprising control logic, at least one power controller, a cooling manifold, and at least one flow controller (e.g., base management controller interface 120 includes a power monitoring interface 122, a temperature interface 124, and a flow control interface 126) (see Paragraph [0011]-[0012]), the control logic to determine a change in a power state or a coolant state, the control logic to cause the at least one power controller to provide a power response or to cause the at least one flow controller to provide a coolant response (e.g., server density continues to increase and liquid cooling solutions are an effective and cost-effective way to adequately cool intra-server devices; a liquid cooling solution that can control liquid flow down to the device level in existing and future form factors, distribute and monitor additional power, and interface with the base management controller of the host server are provided herein as an example solution) (see Paragraph [0009]), the power response to change power to at least one server from the integrated PCDU and the coolant response to change coolant flow from the cooling manifold to the at least one server (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Paragraph [0020]).
As to independent claim 12, Armes discloses a processor comprising one or more circuits to control at least one power controller and at least one flow controller within an integrated power and coolant distribution unit PCDU (e.g., base management controller interface 120 includes a power monitoring interface 122, a temperature interface 124, and a flow control interface 126) (see Paragraph [0011]-[0012]), the one or more circuits to determine a change in a power state or a coolant state, the one or more circuits to cause the at least one power controller to provide a power response or to cause the at least one flow controller to provide a coolant response (e.g., server density continues to increase and liquid cooling solutions are an effective and cost-effective way to adequately cool intra-server devices; a liquid cooling solution that can control liquid flow down to the device level in existing and future form factors, distribute and monitor additional power, and interface with the base management controller of the host server are provided herein as an example solution) (see Paragraph [0009]), the power response to change power to at least one server from the integrated PCDU and the coolant response to change coolant flow from a cooling manifold for the at least one server (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Paragraph [0020]).
As to independent claim 26, Armes discloses a method for a datacenter liquid cooling system, comprising: 
providing an integrated power and coolant distribution unit PCDU comprising control logic (see Figures); 
enabling the integrated PCDU to comprise at least one power controller, a cooling manifold, and at least one flow controller (e.g., base management controller interface 120 includes a power monitoring interface 122, a temperature interface 124, and a flow control interface 126) (see Paragraph [0011]-[0012]); 
determining, using the control logic, a change in a power state or a coolant state (e.g., server density continues to increase and liquid cooling solutions are an effective and cost-effective way to adequately cool intra-server devices; a liquid cooling solution that can control liquid flow down to the device level in existing and future form factors, distribute and monitor additional power, and interface with the base management controller of the host server are provided herein as an example solution) (see Paragraph [0009]); and 
causing, using the control logic, the at least one power controller to provide a power response or the at least one flow controller to provide a coolant response, the power response to change power to at least one server from the integrated PCDU and the coolant response to change coolant flow from the cooling manifold to the at least one server (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Paragraph [0020]).
As to dependent claim 2, Armes teaches the datacenter cooling system of claim 1, further comprising: one or more processors to comprise the control logic, the one or more processors to cause a first signal to the at least one flow controller to enable the coolant response and to cause a second signal to the at least one power controller to enable the power response (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Paragraph [0020]).
As to dependent claim 3, Armes teaches the datacenter cooling system of claim 1, further comprising: one or more processors to receive sensor inputs from sensors associated with at least one server, the one or more processors to determine the change in the power state or the coolant state based in part on the sensor inputs (e.g., distributes and monitors additional power while managing temperature requirements; system 100 may be scaled to rack level using a set of sensors at each processor of the set of processors 150) (see Paragraph [0014]).
As to dependent claim 5, Armes teaches the datacenter cooling system of claim 1, further comprising: the integrated PCDU to be in a form-factor of a single rack-top unit to be located above a rack, the rack comprising the at least one server to receive coolant associated with the coolant flow (e.g., add-in card 400 incorporated into an existing form factor 700 for blade level flow control) (see Paragraph [0025]).
As to dependent claim 6, Armes teaches the datacenter cooling system of claim 1, further comprising: the control logic to infer that an increase or a decrease sensed in power output from the integrated PCDU is associated with a respective increase or a respective decrease in cooling requirements of at least one computing component of the at least one server (e.g., electronic devices have power and temperature requirements) (see Paragraph [0001]).
As to dependent claim 7, Armes teaches the datacenter cooling system of claim 6, further comprising: the control logic to cause a flow increase or a flow decrease of coolant from the cooling manifold to the at least one server, the flow increase or the flow decrease to represent the coolant response to preempt the respective increase or the respective decrease in the cooling requirements of at least one computing component of the at least one server (e.g., flow controller 146 is connected to a supply line and a return line to manage the flow from the supply line and to the return line, for example, via the liquid cooling manifold) (see Paragraph [0012]).
As to dependent claim 8, Armes teaches the datacenter cooling system of claim 1, wherein the coolant response is associated with a higher or a lower workload to be committed in at least one computing component of the at least one server (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Paragraph [0020]).
As to dependent claim 9, Armes teaches the datacenter cooling system of claim 1, further comprising: the control logic to infer that an increase or a decrease sensed in flow output from the integrated PCDU is associated with a respective increase or a respective decrease in power requirements of at least one computing component of the at least one server (e.g., electronic devices have power and temperature requirements) (see Paragraph [0001]).
As to dependent claim 10, Armes teaches the datacenter cooling system of claim 9, further comprising: the control logic to cause the power response to change the power to the at least one server, the power response to preempt the respective increase or the respective decrease in the power requirements of at least one computing component of the at least one server (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Paragraph [0020]).
As to dependent claim 11, Armes teaches the datacenter cooling system of claim 1, wherein the power response is associated with a reduced power and shut-down state to be committed to the at least one server (e.g., power controller interconnect 142) (see Figure 1).
As to dependent claim 13, Armes teaches the processor of claim 12, further comprising: the one or more circuits to cause a first signal to the at least one flow controller to enable the coolant response and to cause a second signal to the at least one power controller to enable the power response (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Paragraph [0020]).
As to dependent claim 14, Armes teaches the processor of claim 12, further comprising: the one or more circuits to receive sensor inputs from sensors associated with at least one server, the processor to determine the change in the power state or the coolant state based in part on the sensor inputs (e.g., distributes and monitors additional power while managing temperature requirements; system 100 may be scaled to rack level using a set of sensors at each processor of the set of processors 150) (see Paragraph [0014]).
As to dependent claim 27, Armes teaches the method of claim 26, further comprising: causing, using one or more processors associated with the control logic, a first signal to the at least one flow controller to enable the coolant response and a second signal to the at least one power controller to enable the power response (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Paragraph [0020]).
As to dependent claim 28, Armes teaches the method of claim 26, further comprising: receiving, using one or more processors associated with the control logic, sensor inputs from sensors associated with at least one server; and determining, using the one or more processors, the change in the power state or the coolant state based in part on the sensor inputs (e.g., distributes and monitors additional power while managing temperature requirements; system 100 may be scaled to rack level using a set of sensors at each processor of the set of processors 150) (see Paragraph [0014]).
As to dependent claim 30, Armes teaches the method of claim 26, further comprising: enabling the integrated PCDU to be in a form-factor of a single rack-top unit; and locating the integrated PCDU above a rack, the rack comprising the at least one server to receive coolant associated with the coolant flow (e.g., add-in card 400 incorporated into an existing form factor 700 for blade level flow control) (see Paragraph [0025]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4, 15-25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Armes et al. (U.S. Publication Number: 2019/0339754) in view of Naderi (U.S. Publication Number: 2020/0288606).
As to independent claim 16, Armes discloses a processor comprising one or more circuits for one or more neural networks to infer, from sensor inputs associated with at least one server or at least one rack, a change in a power state or a coolant state (e.g., distributes and monitors additional power while managing temperature requirements; system 100 may be scaled to rack level using a set of sensors at each processor of the set of processors 150) (see Armes: Paragraph [0014]), the one or more circuits (e.g., base management controller interface 120 includes a power monitoring interface 122, a temperature interface 124, and a flow control interface 126) (see Armes: Paragraph [0011]-[0012]) to cause at least one power controller within an integrated power and coolant distribution unit PCDU to provide a power response or to cause at least one flow controller within the integrated PCDU to provide a coolant response (e.g., server density continues to increase and liquid cooling solutions are an effective and cost-effective way to adequately cool intra-server devices; a liquid cooling solution that can control liquid flow down to the device level in existing and future form factors, distribute and monitor additional power, and interface with the base management controller of the host server are provided herein as an example solution) (see Armes: Paragraph [0009]), the power response to change power to at least one server and the coolant response to change coolant flow from a cooling manifold of the integrated PCDU and intended for the at least one server (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Armes: Paragraph [0020]).
	But Armes does not specify one or more neural networks. Naderi teaches one or more neural networks (e.g., data centers employing HD GPU racks can provide the storage and networking needed to support large-scale deep neural network) (see Naderi: Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the rack of Armes by incorporating the neural network as taught by Naderi because the compute density provided by the HD GPU racks is advantageous for AI computing and GPU data centers directed to AI computing (see Naderi: Paragraph [0024] and Abstract).
As to independent claim 23, Armes discloses a processor comprising one or more circuits to train one or more neural networks to infer, from sensor inputs associated with at least one server or at least one rack, a change in a power state or a coolant state (e.g., distributes and monitors additional power while managing temperature requirements; system 100 may be scaled to rack level using a set of sensors at each processor of the set of processors 150) (see Armes: Paragraph [0014]), the inference to enable the one or more circuits (e.g., base management controller interface 120 includes a power monitoring interface 122, a temperature interface 124, and a flow control interface 126) (see Armes: Paragraph [0011]-[0012]) to cause at least one power controller of an integrated power and coolant distribution unit PCDU to provide a power response or to cause at least one flow controller of the integrated PCDU to provide a coolant response (e.g., server density continues to increase and liquid cooling solutions are an effective and cost-effective way to adequately cool intra-server devices; a liquid cooling solution that can control liquid flow down to the device level in existing and future form factors, distribute and monitor additional power, and interface with the base management controller of the host server are provided herein as an example solution) (see Armes: Paragraph [0009]), the power response to change power to at least one server and the coolant response to change coolant flow from a cooling manifold of the integrated PCDU and intended for the at least one server (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Armes: Paragraph [0020]).
	But Armes does not specify one or more neural networks. Naderi teaches one or more neural networks (e.g., data centers employing HD GPU racks can provide the storage and networking needed to support large-scale deep neural network) (see Naderi: Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the rack of Armes by incorporating the neural network as taught by Naderi because the compute density provided by the HD GPU racks is advantageous for AI computing and GPU data centers directed to AI computing (see Naderi: Paragraph [0024] and Abstract).
As to dependent claim 4, Armes teaches the datacenter cooling system of claim 3, further comprising: one or more neural networks to receive the sensor inputs and to infer the change in the power state and the coolant state (e.g., electronic devices have power and temperature requirements) (see Armes: Paragraph [0001]).
But Armes does not specify one or more neural networks. Naderi teaches one or more neural networks (e.g., data centers employing HD GPU racks can provide the storage and networking needed to support large-scale deep neural network) (see Naderi: Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the datacenter of Armes by incorporating the neural network as taught by Naderi because the compute density provided by the HD GPU racks is advantageous for AI computing and GPU data centers directed to AI computing (see Naderi: Paragraph [0024] and Abstract).
As to dependent claim 15, Armes teaches the processor of claim 14, further comprising: one or more neural networks to receive the sensor inputs and to infer the change in the power state and the coolant state (e.g., electronic devices have power and temperature requirements) (see Armes: Paragraph [0001]).
But Armes does not specify one or more neural networks. Naderi teaches one or more neural networks (e.g., data centers employing HD GPU racks can provide the storage and networking needed to support large-scale deep neural network) (see Naderi: Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the processor of Armes by incorporating the neural network as taught by Naderi because the compute density provided by the HD GPU racks is advantageous for AI computing and GPU data centers directed to AI computing (see Naderi: Paragraph [0024] and Abstract).
As to dependent claim 17, the combination of Armes and Naderi teaches the processor of claim 16, Armes teaches further comprising: control logic associated with the one or more circuits to cause a first signal to the at least one flow controller to enable the coolant response and to cause a second signal to the at least one power controller to enable the power response (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Armes: Paragraph [0020]).
As to dependent claim 18, the combination of Armes and Naderi teaches the processor of claim 16, Armes teaches further comprising: a distributed or an integrated architecture, the distributed architecture to be supported by distinctly located circuits of the one or more circuits (e.g., distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Armes: Figures).
As to dependent claim 19, the combination of Armes and Naderi teaches the processor of claim 16, Armes teaches further comprising: the one or more neural networks to infer that an increase or a decrease in power output from the integrated PCDU is associated with a respective increase or a respective decrease in cooling requirements of at least one computing component of the at least one server (e.g., electronic devices have power and temperature requirements) (see Armes: Paragraph [0001]).
As to dependent claim 20, the combination of Armes and Naderi teaches the processor of claim 19, Armes teaches further comprising: the one or more circuits to cause a flow increase or a flow decrease of coolant from the cooling manifold to the at least one server, the flow increase or the flow decrease to represent the coolant response to preempt the respective increase or the respective decrease in the cooling requirements of at least one computing component of the at least one server (e.g., flow controller 146 is connected to a supply line and a return line to manage the flow from the supply line and to the return line, for example, via the liquid cooling manifold) (see Armes: Paragraph [0012]).
As to dependent claim 21, the combination of Armes and Naderi teaches the processor of claim 16, Armes teaches further comprising: the one or more neural networks to infer that an increase or a decrease in flow output from the integrated PCDU is associated with a respective increase or a respective decrease in power requirements of at least one computing component of the at least one server (e.g., electronic devices have power and temperature requirements) (see Armes: Paragraph [0001]).
As to dependent claim 22, the combination of Armes and Naderi teaches the processor of claim 21, Armes teaches further comprising: the one or more circuits to cause the power response to change the power to the at least one server, the power response to preempt the respective increase or the respective decrease in the power requirements of at least one computing component of the at least one server (e.g., flow controller 146 is connected to a supply line and a return line to manage the flow from the supply line and to the return line, for example, via the liquid cooling manifold) (see Armes: Paragraph [0012]).
As to dependent claim 24, the combination of Armes and Naderi teaches the processor of claim 23, Armes teaches further comprising: the one or more circuits to train the one or more neural networks to infer that an increase or a decrease in power output sensed from the integrated PCDU is associated with a respective increase or a respective decrease in cooling requirements of at least one computing component of the at least one server (e.g., electronic devices have power and temperature requirements) (see Armes: Paragraph [0001]).
But Armes does not specify one or more neural networks. Naderi teaches one or more neural networks (e.g., data centers employing HD GPU racks can provide the storage and networking needed to support large-scale deep neural network) (see Naderi: Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the processor of Armes by incorporating the neural network as taught by Naderi because the compute density provided by the HD GPU racks is advantageous for AI computing and GPU data centers directed to AI computing (see Naderi: Paragraph [0024] and Abstract).
As to dependent claim 25, the combination of Armes and Naderi teaches the processor of claim 23, Armes teaches further comprising: the one or more circuits to train the one or more neural networks to infer that an increase or a decrease sensed in flow output from the integrated PCDU is associated with a respective increase or a respective decrease in power requirements of at least one computing component of the at least one server (e.g., electronic devices have power and temperature requirements) (see Armes: Paragraph [0001]).
But Armes does not specify one or more neural networks. Naderi teaches one or more neural networks (e.g., data centers employing HD GPU racks can provide the storage and networking needed to support large-scale deep neural network) (see Naderi: Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the processor of Armes by incorporating the neural network as taught by Naderi because the compute density provided by the HD GPU racks is advantageous for AI computing and GPU data centers directed to AI computing (see Naderi: Paragraph [0024] and Abstract).
As to dependent claim 29, Armes teaches the method of claim 28, Armes teaches further comprising: receiving, in one or more neural networks, the sensor inputs; and inferring, by the one or more neural networks, the change in the power state and the coolant state (e.g., distributes and monitors additional power while managing temperature requirements; system 100 may be scaled to rack level using a set of sensors at each processor of the set of processors 150) (see Armes: Paragraph [0014]).
But Armes does not specify one or more neural networks. Naderi teaches one or more neural networks (e.g., data centers employing HD GPU racks can provide the storage and networking needed to support large-scale deep neural network) (see Naderi: Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the receiving of Armes by incorporating the neural network as taught by Naderi because the compute density provided by the HD GPU racks is advantageous for AI computing and GPU data centers directed to AI computing (see Naderi: Paragraph [0024] and Abstract).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117